Citation Nr: 1328600	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  10-08 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hemoptysis. 

3.  Entitlement to service connection for a right wrist disorder.

4.  Entitlement to service connection for a left wrist disorder. 

5.  Entitlement to service connection for right knee disorder.

6.  Entitlement to service connection for scoliosis of the upper back. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from September 2001 to September 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

A remand is warranted because an August 2013 video-conference hearing before the Board was improperly scheduled and it appears that notice of the hearing was provided to the Veteran at an incorrect address.  

In this regard, in his March 2010 substantive appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  In a June 2013 telephone conversation, a Decision Review Officer (DRO) noted the Veteran's report that he would be out of the country until August 23, 2013.  The DRO also noted an address for the Veteran in Des Plaines, Illinois.  In correspondence in July 2013, the RO scheduled a video-conference hearing for August 20, 2013 and mailed the notice to a different address in Chicago, Illinois.  The Veteran did not appear for the hearing on August 20, 2013.  

As the RO improperly scheduled the Veteran for his hearing on a date where he previously advised that he would be out of the country, a remand is warranted in order to afford him his requested Board hearing.  Moreover, it appears that notice of the hearing was provided to the Veteran at an incorrect address.  Specifically, in correspondence sent prior to October 2011, an address in Chicago, Illinois, was used (which is the same address where the July 2013 hearing notification letter was sent).  However, in October 2011, the Veteran notified the RO of a new address in Des Plaines, Illinois, where all subsequent correspondence (with the exception of the July 2013 hearing letter) was sent.  In correspondence to the Veteran in September 2013, the RO acknowledged that there were two addresses of record and requested clarification.  It does not appear that the Veteran has responded to such request as of yet.  Therefore, on remand, the RO should verify the Veteran's address and, thereafter, schedule him for his requested video-conference hearing.

Accordingly, the case is REMANDED for the following action:

Verify the Veteran's correct address and, thereafter, schedule him for a video-conference hearing before a Veterans Law Judge.     

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

